AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                            Middle District of Alabama
                                                                         )
             UNITED STATES OF AMERICA                                    )     JUDGMENT IN A CRIMINAL CASE
                                  v.                                     )
                                                                         )
             CHRISTOPHER LIONELL MILES                                         Case Number:         2:18-CR-110-01-ECM
                                                                         )
                                                                         )     USM Number:          17460-002
                                                                         )
                                                                         )     CHRISTINE FREEMAN
                                                                         )     Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)                   1s, 2s, and 3s of the Felony Information on August 20, 2018
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
18 USC 922(g)(1)                  FELON IN POSSESSION OF A FIREARM                                          3/7/2018                     1
18 USC 514(a)(2)                  PRESENTING A FICTITIOUS INSTRUMENT                                        3/7/2018                     2
18 USC 514(a)(2)                  PRESENTING A FICTITIOUS INSTRUMENT                                        3/7/2018                     3



       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                               G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         DECEMBER 11, 2018
                                                                         Date of Imposition of Judgment


                                                                           /s/ Emily C. Marks
                                                                         Signature of Judge




                                                                         EMILY C. MARKS, UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge

                                                                           December 13, 2018
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   7
 DEFENDANT:                    CHRISTOPHER LIONELL MILES
 CASE NUMBER:                  2:18-CR-110-01-ECM

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:     16 MONTHS




      X The court makes the following recommendations to the Bureau of Prisons:
          That the defendant be placed in a facility near Montgomery, Alabama.




      X The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                         Judgment—Page   3    of        7
DEFENDANT:                  CHRISTOPHER LIONELL MILES
CASE NUMBER:                2:18-CR-110-01-ECM
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 3 YEARS.

This term consists of three years on each of the Counts 1, 2 and 3 all such terms to run concurrently.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release

                                                                                               Judgment—Page         4        of         7
DEFENDANT:                     CHRISTOPHER LIONELL MILES
CASE NUMBER:                   2:18-CR-110-01-ECM

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                            Judgment—Page    5    of       7
DEFENDANT:                 CHRISTOPHER LIONELL MILES
CASE NUMBER:               2:18-CR-110-01-ECM

                                        SPECIAL CONDITIONS OF SUPERVISION
 You shall provide the probation officer any requested financial information.
 You shall not obtain new credit without the approval of the Court unless in compliance with the payment schedule.
 You shall submit to a search of your person, residence, office or vehicle pursuant to the search policy of this Court.
 You shall not possess or have in your home any fictitious or counterfeit financial documents (in physical or electronic form).
 You shall not complete or assist in any financial transactions with a value of $1,000 or more without seeking prior approval
 from U.S. Probation.
 You shall not associate or communicate with James McCrary or Latoya Villagomez.
 You shall not contact, in any way, the law enforcement officers involved in your case.
 For the first year of supervised release, you shall complete five (5) hours of community service per week for an organization
 pre-approved by U.S. Probation. This condition shall also be satisfied if: (i) the defendant completes five hours of work per
 week as part of any future employment verified by U.S. Probation, or (ii) the Defendant enrolls in an education program that
 involves five hours of class per week as part of any formal education program verified by U.S. Probation. The Court may
 extend this condition past the first year of supervised release.
 You shall pay to the U.S. District Court Clerk a special assessment fee of $300, which is due immediately.
 Based on your inability to pay, the Court waives the imposition of a fine.
 It is further ordered that you make restitution to Jack Ingram Motors, Incorporated, in the amount of $7, 360, which is due
 immediately. Payments are to be made to the U.S. District Court Clerk for distribution to the victim. Any balance remaining
 at the start of supervision shall be paid at the rate not less than $50.00 per month. Interest on restitution is waived.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties

                                                                                                Judgment — Page     6      of       7
 DEFENDANT:                 CHRISTOPHER LIONELL MILES
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                                                                         Restitution
                       Assessment                   JVTA Assessment*           Fine
                       $300.00                                                                            $7,360.00


 G The determination of restitution is                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

 Name of Payee                               Total Loss**                    Restitution Ordered                  Priority or Percentage
 Jack Ingram Motors,                                                                      7,360.00
 Incorporated




 TOTALS                             $                                    $                  7,660.00


 X     Restitution amount ordered pursuant to plea                        $7, 360.00
       agreement

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       X the interest requirement is waived
       G                                    G fine    X restitution.
       G the interest                           G        f     G   restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
 on or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                        Judgment — Page         7       o       7
 DEFENDANT:                  CHRISTOPHER LIONELL MILES
 CASE                        2:18-CR-110-01-ECM

                                                    SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment                  $7,660.00            due immediately, balance due

           G      not later                                        , or
           G      in accordance         G C        G D       G      E, or    G F below; or
 B    G Payment to begin immediately (may be combined                       G C,        G D,         G F below); or
 C    G Payment in                                  (e.g., weekly, monthly, quarterly) installments                               over a period of
                           (e.g., months or years), to                               (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in                                  (e.g., weekly, monthly, quarterly) installments                             over a period of
                           (e.g., months or years), to                               (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    G Payment during the term of supervised release will commence                      (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that

 F    X Special instructions regarding the payment of criminal monetary penalties:
           You Shall pay restitution to Jack Ingram Motors, Inc, in the amount of $7, 360.00 which is due immediately. Payments
           are to be made to the U.S. District Clerk for distribution to the victim. Any remaining balance at the start of
           supervision shall be paid at the rate not less than $50 per month.
           You shall pay to the U.S. District Court Clerk a special assessment fee of $300.00, which is due immediately.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties
 is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau
 of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
      Amount,
      and corresponding payee, if appropriate.




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court
 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      an Elite King Brush, model K1200, pump action 12 gauge shotgun, no serial number; two magazines; 44 rounds of .32 caliber
      ammunition; 37 rounds of .38 caliber ammunition; seven 12 gauge shotgun shells; one 20 gauge shotgun shell; 59 rounds of .45
      caliber ammunition; 18 rounds of .357 caliber ammunition; 16 rounds of .300 caliber ammunition; 43 rounds of .44 caliber ammunition;
      one round of 9 mm ammunition; one round of 7.62 caliber ammunition; and one round of 5.38 caliber ammunition
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
 principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
 prosecution and court costs.
